McCay, Judge.
The amendments made at different times as this case progresses are rather startling. The suit started in one name and has ended in another. But these amendments were not objected to, at least no steps were taken to file exceptions as provided in section 4191 of the Code.
If parties see fit to submit to interlocutory orders for amendment, etc., and allow the term to pass without filing exceptions, it is their own fault if they are concluded. Without doubt, Judges commit errors. But there must be some point at which litigation and dispute over a question end. A *598judgment of a Court is a serious thing, and is not to be questioned and haggled over day after day and term after term, during the progress of the cause. If it occur before the final trial the law provides how the party shall except to it, how his exceptions shall be filed and become part of the record, and how they may, after the final hearing, be decided, should they affect the merits of the cause. We think this is a wise provision. Objections to interlocutory orders, not filed as the law requires, are taken as submitted to.
We think there was no error in the charge. The tender of Confederate money was certainly no tender for that part of the debt contracted in 1861, and the creditor was not bound to take any notice of a tender which proposed to' pay the whole debt in Confederate money.
Judgment affirmed.